Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 2, 5, 6, 11-15, 17-22, and 24-41 are pending in the instant application.
Claims 13-15, 17-19, and 24-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-2,5,6,11, 12, 20-22, and 39-41 is contained herein.


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 3/10/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 6/9/2022.

Status of Rejections
35 USC § 112 (a)

The rejection of claims 1-2,5,6,11,12, 20-22, and 39-40 is maintained.

Applicant’s amendments, see Remarks, filed 6/9/2022, with respect to the rejection set forth in the Office Action mailed 3/10/2022, have been fully considered but are not found persuasive.
To reiterate the rejection of record, the skilled artisan would not have adequate reason to believe that Applicant had possession of the claimed genus of heptamethine dyes for treating the claimed eye disorders based on the limited information provided in the specification. The only chemical working example is described below:


    PNG
    media_image1.png
    200
    338
    media_image1.png
    Greyscale
which is commonly known as indocyanine green in the art. No where does the specification allude to the use of other heptamethine dyes which may be useful for the claimed method. The claims now recite several genus of heptamethine dyes where the specification provides only one working example. Despite incorporating the limitations of canceled claim 10, this does not obviate the rejection since this claim was previously rejected under enablement. The amended claim 1 embraces a myriad of chemical formula which do not share a common structural feature since they may encompass a variety of different heteroatoms leading to groups that may not be classified into one particular class of compounds (see variables Z for example which may embrace various heteroatoms). Thus, how would one skilled in the art expect that Applicant was indeed in possession of the heptamethine dyes if only one working embodiment was presented in the disclosure where it has been shown to not be enabled with respect to the claimed treatment method? Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p). Note also the following:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation.

The courts have applied this criteria in a more recent decision stating the following referencing genus claims drawn to chemical compounds:

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” see Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).

Therefore, based on the lack of working examples, nature of the described genus, and issues regarding enablement of the invention, Applicants are not in possession of the claimed genus.
Applicants then try to rectify the issue by suggesting that the heptamethine linkage feature provides the necessary reactivity for the claimed method such as the linkage shown in claim 7. However, the claims are not simply drawn to “acyclic conjugated methine units” (see claim 1 for example which forms fused rings thereof with respect to the latter methine units). Additionally, the structures as a whole should be viewed and not piece meal segments thereof. If the heptamethine linkage was indeed responsible for the claimed method, then any other portion of the molecule would not be needed and any simple “conjugate diene containing 7 carbon atoms” would be effective in achieving the claimed method. Applicants have not provided any evidence to the contrary and if true, the examiner requests such data. The examiner is also unaware of any literature in the art showing the latter to be true as well. Thus, “a reasonable structure-function correlation” could not possibly be present especially with only one working example in an unpredictable field is exemplified.


New Objections 
Claim Objections

Newly amended claim 1 (and claims dependent on it) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims have been amended to represent a method of treating scleral stretching, scleral thinning, or scleral weakening instead of the originally presented claim scope of a method of treating a condition of the eye, the elected group II. Ocular conditions of the eye are described at [0159] and claim 5 which include myopia, glaucoma, etc. Scleral stretching, scleral thinning, or scleral weakening are considered to be indicative of a mechanical and/or chemical property of an eye tissue as in [0061]. The examiner notes that these two methods were restricted in the restriction requirement mailed 2/8/2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, this subject matter is objected to. See 37 CFR 1.142(b) and MPEP § 821.03. The examiner recommends that the claims are amended to represent the originally elected invention. Additionally, in claim 20, the wavelength range has been changed from a range of “800 nm to 1400 nm” to “750 nm to 1400 nm”. This change is outside of what was originally presented and is subsequently objected to as well.
Lastly, claim 41 should incorporate a more legible chemical formula. Correction is required.





Conclusion
Claims 1-2,5,6,11,12, 20-22, and 39-40 are rejected. Claim 41 is objected to.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624